@ffite of tip 16lttornep4heral
                                  Qtatt of Qtxae
DAN MORALES
 A,TORSEY
       GENERAL                         septahr    3.1993


      lionorebleh4ikehireoll                     OpinionNo. DM-250
      ~cormtyAnornsy
      1001 Preston, Suite634                     Re:Question8rd8tingtoselviceofprocess
      Houston, Tam 77002-1891                    injusticeccmsuadertbeTexasRuksof
                                                 CiiRooabre     (RQ-W

      Dear Mr. Drkoll:

            Youuktbefiaowiqtwoquediantrboutraviceofprocusilltiases
      conrmencedilljurticeOftllC~OOUlt:*

                 1. wllobahwdtonerveprocusbyregisteredorartifitdmril
                    Mdcitetionbypublia!ion?

                 2. whtkestKddk~araviaofproauby~or
                    OdlkddiSlMdGbyillCdWkOfthejlUtiCCCOlUt?

            IneskingtbrfimqlK9th,we-                       youramcuntoktbepropa
      uaapmtionofnrle536ofthcTaprRukrofCii-                      WlliChSWCSillpWt:
                    (a) cii    al other noticea mey be yal     mlywke by (1)
               ~9hWiffOrOOlM8blCOrOtkpLT9OllMlthOWdbykarOr,(2)~
                       8ll&okdbyhworbywfittalorderoftbealurtwboisDot
               iii?bme&bteenyemofege.          Nopemmwl~~isapmytoor
               ilmwledinthe    otncomeofrcuit9lullcave8llyprocu9.     serdce
               iyregidmda~ednrrdldb?itrdia,bypnbiiumalshaII*~
               nqwsrcrl,bemo&bylhcd&rkofrlw~inwhi&lheca.wis
               ftendhg. TbeordaellwkhgrpaYontouavepfoa!sslluybe
               madewithoutwrittallnotionendno~ehallkimpoeed~
               i9sumceofrmcb~.




                                            p.   1302
HonomblehfikeDriscofl - Page 2    @M-250)   .




                                 p. 1303
HommbleMikehirooU        - Page 3            (DM-250)




        PatVoftbcTaprRulesofCivilPmctdm,’RuksofPraaiceiahmtice
Carry”doesaot~erlulerboutwboLlutborizedtoKmbyplbticrtianhrjurtice
wurtcuc~. Rule535oftbeTew1sRulesofCiiProcedw~rovides~tbetheof
dt8tionbypubliatiollinjusticeaultsuitsby~tbetimetb8ttbe-musl
~erauuwerwhencitltionkbyplbticltion,butdoeonotnywhomrywrvedCaionby
publiation injustice court asu. Howevu, NkS23St8tUt&t”[8JUNlUgOVdUgtbC
district8ndcouIltycotutsab8ll8lsogoverntllejusticecourts,inrohr8stbeyc8nbe
8pp~afxptwbereotbawkspeci6allyprovidedbylmvorthesenlles.’                  Tltwwe
thinktheTexmSupremeCaurtwuuldrelyonthendesforravioebyplbiicrtion
gpaningdistrict8ndcumtycourts.        seeopiionsofs-onImapretuionof
ndefollowhgnde535. AcundbgtonJel16,~onbypubliutiw’Wberawdby
t&rbaifforurycomrrrbledrnycamtyortkStateotTauosbythcclakoftheoarrt
inwbicbtbeuseispendhg.’

       Tbe8nswatoyourseccdquestion8bouttbepenniniiletbe8justicecauRclerk3
amychqeforeffectingmviceofPmcesbyqistmedorcertihdmrilis6nmdin
8ectioas 118.121 and 118.122 oftheLoa! Oovmmmt Code. !kction 118.121 stat- in
Pft:

         Ajusticeofthepera#llauahctthefoll~ae,for8avices
         fCOddtO8llypWSOll:

             (a) Services nadered befimjudgmau (Sec. 118.122):

                  (A) Justicecolnl.................................................
                                                                                s15.00


             (8)Thefkr0r'%WiCU~b8fhjld@IMdunda
         Section 118.121(l) is for all rquired &gs             of doammts        and all
         o!be?Jwocuss8ndprocedrmsin8civilmr#ai?l8jusricccuntor
         mMllcl8imscQm.

              @)TbefeeLpridbythe@hr.ifforthepvtyiahtingrhc
         8cti~cross8cti~tbirdp8lty8ction,orintavcntion8ttbetbnetbe
         qplicableactioni8iuiti8tul. Tbe&cisplidon&awtin#ibre8cb
         of those 8ctiolls.

Wetbhk”~OthpfOCUSUdprocsdrmrbI8dV8~bI8jUSdu~~uada
rcction118.122hrcMerraviaofprocasbyteeirtendacatitiedmrilincivilcuer.
We &r&ore caclude thnt plrnunt to rcctic~r 118.121 md 118.122 of tk Loal




                                           p. 1304
Homable    Mike Driswll   - Page 4     (DM-250) .




OovermaentCodc,ravice~~bydiS8”8aVifXreadaedbCfOfCjUd~‘tb8t
tiacldsdinthg15.00filiqsfccertrblirbedforrrjvilMnaintbejurricecourt.           ThiS
condusiondispelstbeuggestiwthMtbejusticeoftbepacoccurtderkm8ycJurgetbe
smefeeuthu&mfgedby8blai&forvrviaofprocarbymril;thtderkoftbe~
courtm8ycollecttbenme&eutb8toftbesbaifftbrservicebym8il.             bc8lCWtCode
00 118.052(3)(E),118.063.




                  (l)adk!ct8dv8nCeJ?8ymmtfkrbeurmJcortoftbC
              post8gerclqealtoserveordeavrrtbeprocerr;or

                   (2) 8ssastbeex$wudpost8ge8swsts.
              (b)cbargatmderthisnctionrreio8ddidontootberdurges
          lnowedbylawfbr8efvicesperhmedbytheo5chl8avingthe
          procero.
Ciw.Pr8c.&Rem.Code~17.025.         l%m18nttorule536,8justi~caurtckrkb8public
offid8lpamittedtosemlegdprowssbymail.        Thuqseuion17.0250fttIecivilmctice
radRanediescode~owsthejurticecourttoco~ectrdvrnceprymcnt~r~woortof
post8gemless8uotberst8tuteexanpt8the,party~p8yingor~8ewrlty.                   See.
r~.,id&6@naaUyexaqthggo1mmml                  aItitkshaladvmcepBymentofKnlrt
W~incivil~);Prob.Code§12(acrmptins8Eaat-lgpointsde~Or
~stntorlcthrghrhir~ehrncta~providiagrtorconr);TlxCode
$8 33.48, 33.49 (uanpthg taxing units htn UabiUtyfor costs atising in action for
wlleaion of delinquent taxes); Attomcy Gamal Opinions MW470, MWa7A (1982).
See gweml~ 16 TEX NR cacts $0 13.42.

                                SUMMARY
              Pummnttorule536oftbeTexasRulesofCiRocedure,the
          d&Of8jUStiCCCUWtmurtWVCCit8tiOllbydWplbliatiOllif
          mkedtodoso.      Rule536oftbeTcxasRulcaofCiiProcedm
          permits8nyihaifSamst8bleor8nyperswPltborizedbyl8wor8ny
          pSOll8UtbO~byWWt~GfWbOiS8tlerstGigbt~yCKSOldtO
          8uveprowssiujusticecoultalsesbyregideredorartifiedm8il.
          Rule116authorkssavicebypublicationinjwtice~ase8by



                                      p. 1305
Honorable   MikeDriswU - Page 5        (DM-250)




            thcrhaifformyconotrbleofyrcountyinTapsorthe~~Otthe
            courtinwbicbtbecaseispending     Pmswntto8ections 118.121 and
            118.122 of the Lucal Govemment COd~thejWtiUWW&ClakUl8y
            dmrge 8 fee of S15.00 for m-vice of proas by registered or
            oa-t5edmd.     Tbejusticecolutddmaywuect8dvwcep8ymm
            ibrtheexpemeofpostageforwvingprocusbymdunlaslDotha
            8t8tuteexemptstbep8rty&omp8yingsucbwsts.




                                                    DAN      MORALES
                                                    Attorney Gamd of Texas

WlU PRYOR
FlkStAUiStWtAttOlllC)ft3Uld




MADELEINEB. JOHNSON
cb8ir.opinioncommittee




                                        p.   1306